In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00118-CV
                                                ______________________________
 
 
 
                                 IN RE:  EXPUNCTION REQUEST BY 
RALPH EDWARD EUGENE, JR.
 
 
                                                                                                  

 
 
                                         On Appeal from the 7th Judicial District Court
                                                             Smith County, Texas
                                                         Trial Court
No. 09-0401-A
 
                                                        
                                          
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Ralph
Edward Eugene, Jr., filed his notice of appeal December 9, 2009.[1]
            Eugene
has neither paid a filing fee nor made any claim of indigency.  See
Tex. R. App. P. App. A(B)(1), 20.1.  Further, there is no information to indicate
Eugene has made efforts to have either the clerk’s record or reporter’s record
filed with this Court.
            On
February 11, 2010, we contacted Eugene by letter, giving him an opportunity to
cure the various defects, and warning him that if we did not receive an
adequate response within ten days, this appeal would be subject to dismissal
for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            We
have received no communication from Eugene. 
Pursuant to Tex. R. App. P.
42.3(b), (c), we dismiss this appeal for want of prosecution.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          March 15, 2010
Date Decided:             March 16, 2010




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (Vernon 2005).